DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 11-14, 16-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 13) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-8, 11-14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over YANG; Yoonoh et al. US PGPUB 20190037513 A1 in view of LI, CHAO et al.	WO 2017193350 A1 (citations are from corresponding US 20190097751) , further in view of HE; HONG et al. US PGPUB 20150327201.
Regarding claim 1. Yang teaches A data transmission method, comprising: 
receiving, by user equipment (UE), first synchronization source configuration information on a first carrier, (Fig. 13, synchronization signal priority information and RSRP threshold see ¶0155-0156) 
wherein the first synchronization source configuration information is used to determine a first synchronization source (Fig. 14a, also see mapping below); 
determining, by the UE, the first synchronization source (Fig. 14a, S1407, sync with satellite) based on the first synchronization source configuration information, (Fig. 14a, S1401-1403, various priorities and RSRP threshold from ¶0155-0156 included in synch signal priority information ) wherein the first synchronization source is used to provide the UE with a synchronization clock required for transmitting data on a second carrier, (Fig. 14a, S1408, V2V and SLSS transmission based on sync with satellite in S1407)
determining, by the UE, that synchronization with the first synchronization source fails;  (Fig. 15, S1502, No branch, satellite signal strength not greater than third threshold) 
determining, by the UE, a second synchronization source  (Fig. 15, S1506, time sync with neighboring terminal) and a transmission resource (Fig. 9, Discovery and Scheduling of PSSH, see [0128] Meanwhile, further, the UE#1 100-1 may transmit scheduling assignment (SA) through the PSCCH. In addition, the UE#1 100-1 may transmit the PSSCH including data based on the scheduling assignment (SA).  ); the transmission resource is associated with the second synchronization source (Id. see [0108] PSSCH(Physical Sidelink Shared Channel), a POSITA would understand PSSCH is a transmission resource associated with the neighboring terminal) and 
transmitting, by the UE, the data on the second carrier using the transmission resource (Fig. 15, 1507, V2V and SLSS transmission) and based on the second synchronization source (Fig. 15, S1506 sync with neighboring terminal.). 
But Yang doesn’t teach 
wherein the first synchronization source configuration information carries an identifier of a first synchronization source,
wherein a frequency of the first carrier is different from a frequency of the second carrier; 
and sending, by the UE on the first carrier, identification information of the second synchronization source to an access network device, wherein the identification information of the second synchronization source indicates a current synchronization source of the UE.
	However, Li teaches 
wherein the first synchronization source configuration information ([0023] the control information indicates whether the first UE is a synchronization source, and/or the control information indicates an identifier of the synchronization source of the first UE.) carries an identifier of a first synchronization source, ([0024] the synchronization source of the first UE is global navigation In the satellite system GNSS, the identity of the synchronization source of the first UE may be a predefined identity corresponding to the GNSS.) 
wherein a frequency of the first carrier is different from a frequency of the second carrier; ([0003] Long Term Evolution (Long Term Evolution, LTE) uplink technology, and the mobile speed that can be supported at a frequency of 2 GHz does not exceed 200 km/h. However, IoV applications require the ability to support a maximum moving speed of up to 500km/h in the intelligent transportation spectrum near 5.9GHz.)
in order to improve the reliability of communication and reduce the delay of communication by using a higher frequency carrier. 
Yang and Li are analogous art in the same field of endeavor of wireless V2V/V2X communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of V2X carrier in Li in order to improve the reliability of communication and reduce the delay of communication by using a higher frequency carrier. 
Yang and Li does not teach 
sending, by the UE on the first carrier, identification information of the second synchronization source to an access network device, wherein the identification information of the second synchronization source is used to indicate a current synchronization source of the UE. 
However, He teaches
sending, by the UE on the first carrier, identification information of the second synchronization source (¶0035, the in-coverage UE 402 reports one or more of the following such as synchronization source identity) to an access network device, (¶0035, the scanning configuration information may indicate a reporting format for reports to be sent to the eNB 110)  wherein the identification information of the second synchronization source is used to indicate a current synchronization source of the UE. (Fig. 8, 804, synchronize with other UEs, and in step 806 provide scan configuration in ¶0066, such as those outlined in ¶0035 to be sent to eNB)
in order to improve wireless coverage by enabling UEs autonomously become synchronization sources (¶0066).
Yang and He are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yang with the technique of synchronization source reporting in He in order to improve wireless coverage.  

Regarding claim 2. Yang, Li and HE teach The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, that synchronization with the first synchronization source fails comprises any one of the following manners: 
if the UE does not receive a synchronization signal from the first synchronization source when a synchronization timer of the UE exceeds a specified time, determining, by the UE, that the synchronization with the first synchronization source fails; 
if strength of a synchronization signal received by the UE from the first synchronization source is less than a first preset threshold, determining, by the UE, that the synchronization with the first synchronization source fails; (Fig. 14, 1402, No branch) or 
if average strength of synchronization signals received by the UE from the first synchronization source in specified duration T is less than a second preset threshold, determining, by the UE, that the synchronization with the first synchronization source fails. 

Regarding claim 3. Yang, LI and HE teaches The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, that synchronization with the first synchronization source fails comprises: if the UE detects the second synchronization source, signal strength of the second synchronization source is greater than a third preset threshold, (Fig. 14b, S1421, RSRP BS > first threshold) and a priority of the second synchronization source is higher than a priority of the first synchronization source, (Fig. 14a, S1401, No branch, going to Fig. 14b)  determining, by the UE, that the synchronization with the first synchronization source fails. (Fig. 14b, sync with BS instead of satellite). 

Regarding claim 4. Yang, LI and HE teaches The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, a second synchronization source and a transmission resource comprises: 
obtaining, by the UE, resource pool configuration information, (Fig. 9, SIB broadcast, see ¶0118,  The SIB may include information on a resource pool associated with the D2D communication. ) wherein the resource pool configuration information is preconfigured, or the resource pool configuration information is obtained based on signaling configuration information received on the first carrier (Id.); and 
determining, by the UE, a transmission resource pool based on the resource pool configuration information, (¶0123, Table 6 Discovery Resource Pool)  and 
determining the transmission resource based on the transmission resource pool. (¶0127, the UE#1 100-1 may transmit the discovery signal through the PDSCH in order to discover whether an appropriate UE is present therearound or notify the presence of the UE#1 100-1 for the D2D communication or ProSe communication. )

Regarding claim 6. Yang, LI and HE teaches The method according to claim 1, and Yang teaches wherein the first synchronization source is a global navigation satellite system (GNSS).  (Fig. 14a, 1407 or 1404, sync with satellite)

Regarding claim 7. Yang, LI and HE teaches The method according to claim 1, and Yang teaches wherein the transmitting, by the UE, the data on the second carrier using the transmission resource and based on the second synchronization source comprises: transmitting, by the UE, the data in a direct connection communication manner on the second carrier (Fig.14a, 1414 and 1411, V2V communication) based on the second synchronization source. (Fig. 14a, S1413 and S1410, synch with BS) 

Regarding claim 8. Yang, LI and HE teaches The method according to claim 1, and Yang teaches wherein the data is vehicle-to-everything (V2X) communication data. (¶0137, The above-mentioned D2D may also be applied to vehicle-to-everything (V2X).) 

Regarding claim 11. Yang teaches A An apparatus, comprising at least one processor, (Fig. 18, Processor in UE 100) and a non-transitory computer-readable storage medium coupled to the at least one processor (Id. Memory in UE 100) and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform out the method recited in claim 1.  It is rejected as unpatentable over the combined teaching of Yang, LI and HE as cited in claim 1. 

	Claim 12-14, and 16-18 recite A data transmission apparatus carrying out methods claimed in claims 2-4, and 6-8.  They are rejected for the same reasons as claims 2-4 and 6-8, respectively. 

Regarding claim 21. Yang, LI and HE teaches The method according to claim 1, and Yang teaches 
wherein the determining, by the UE, a second synchronization source and a transmission resource comprises: 
obtaining, by the UE, resource pool configuration information, (Fig. 9, SIB broadcast, see ¶0118,  The SIB may include information on a resource pool associated with the D2D communication. ) the resource pool configuration information is obtained based on signaling configuration information received on the first carrier (Id. the SIB is from LTE BS, see LI ¶0003 teaches V2X frequency band is 5.9 Ghz while LTE frequency is 2 Ghz); and 
determining, by the UE, a transmission resource pool based on the resource pool configuration information, (Yang ¶0123, Table 6 Discovery Resource Pool)  and 
determining the transmission resource based on the transmission resource pool. (¶0127, the UE#1 100-1 may transmit the discovery signal through the PDSCH in order to discover whether an appropriate UE is present therearound or notify the presence of the UE#1 100-1 for the D2D communication or ProSe communication. )
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
                                                                                                                                                                          /KHALED M KASSIM/Primary Examiner, Art Unit 2468